25 Ill. App.3d 409 (1974)
323 N.E.2d 370
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
ANNIE RUTH HUGGIN, Defendant-Appellant.
No. 60028.
Illinois Appellate Court  First District (2nd Division).
December 24, 1974.
*410 Smith, Reilley, Bell, Weinberg & Levinson, of Chicago (Alfred L. Levinson, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Jerome Charles Randolph, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Judgment affirmed.